ORDER
TMs matter having been duly presented to the Court, it is ORDERED that MARC A. CALELLO of NUTLEY, who was admitted to the bar of this State in 1989, and who was suspended from the practice of law for a period of three months effective June 5, 2006, by Order of tMs Court filed May 10, 2006, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent provide to the Office of Attorney EtMcs quarterly reconciliations of Ms attorney trust accounts on a schedule to be set by the Office of Attorney EtMcs, until such time *279as the Office of Attorney Ethics deems it unnecessary, and until the further Order of the Court.